Citation Nr: 0732429	
Decision Date: 10/15/07    Archive Date: 10/26/07

DOCKET NO.  05-00 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a back and side 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to August 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine.

The veteran presented testimony at a Travel Board Hearing 
chaired by the undersigned Veterans Law Judge in August 2005.  
A transcript of the hearing is associated with the veteran's 
claims folder.

The veteran's appeal was previously before the Board in 
November 2006, at which time the Board granted reopening of 
the claim and remanded the case for further development by 
the originating agency.  The case has been returned to the 
Board for further appellate action.


FINDING OF FACT

No back or side disability was present in service or until 
many years thereafter, and no current back or side disability 
is etiologically related to service.


CONCLUSION OF LAW

A disability involving the veteran's back and side was not 
incurred in or aggravated by active service and the 
incurrence or aggravation of arthritis of the back during 
such service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 
1112 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The veteran was provided with the notice required by the 
VCAA, to include notice that he should submit any pertinent 
evidence in his possession, by letter mailed in August 2004, 
prior to the initial adjudication of the claim.  Although the 
veteran was not provided notice with respect to the 
disability-rating or effective-date element of his claim 
until December 2006, after the initial adjudication of the 
claim, the Board finds that there is no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
As explained below, the Board has determined that service 
connection is not warranted for the claimed disability.  
Consequently, no disability rating or effective date will be 
assigned, so the failure to provide timely notice with 
respect to those elements of the claim is no more than 
harmless error.

The Board also notes that all service medical records and 
available, pertinent post-service treatment records have been 
obtained.  In addition, the veteran was afforded an 
appropriate VA examination.  Neither the veteran nor his 
representative has identified any outstanding evidence, to 
include medical records, which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non prejudicial to 
the veteran.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or during 
any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after discharge from service, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

Where a veteran served for at least 90 days during a period 
of war and manifests arthritis to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
the matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2007); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.




Analysis

The veteran contends that he has a back and side disability 
as a result of an injury sustained in service.

Service medical records show that in June 1969, the veteran 
struck his right posterior flank during a fall through a 
hatch and received a contusion to his lower back.  The 
examining physician found erythema and tenderness; otherwise, 
the examination was negative.  He was diagnosed with a rib 
contusion, treated with Darvon and ice, and placed on light 
duty for a short period of time.  The veteran was eventually 
returned to full duty and there are no further entries 
related to this injury in the service medical records.  On 
examination for discharge in August 1970, the veteran's spine 
was evaluated as normal and there was no indication of a back 
or side disability.

There is no post-service medical evidence of a back or side 
disability until many years after the veteran's discharge 
from service.  The post-service medical evidence shows that 
the veteran injured his back in 1987, 1990 and 1995 while 
working on the Staten Island Ferry.  Medical records from the 
Health Insurance Plan of New York show that in February 1989, 
the veteran was seen for complaints of back pain of one 
week's duration.  He gave a history of falling twenty years 
prior while in the Navy.  Later medical evidence confirms the 
presence of low back disability.  

With respect to the etiology of the veteran's current 
disability, in an April 2006 letter, the veteran's private 
physician, K. P., M.D. indicated that the veteran has 
multiple disc herniations with chronic pain.  He also stated 
that after reviewing the veteran's service medical records, 
it was his opinion that the veteran's back disability is more 
likely than not related to his military service, 
"specifically, his fall through an open hatch in 1969."  
The Board finds that this private medical opinion is of 
minimal probative value because the physician did not provide 
a rationale for his opinion, nor did he indicate that he had 
reviewed the veteran's post-service medical records before 
rendering his opinion.  

In response to his claim, the veteran was afforded a VA 
examination in March 2007.  The VA examiner's opinion is 
definitively negative with respect to a relationship between 
the veteran's current back disability and his military 
service.  
The examiner noted the veteran's report that he had been 
experiencing intermittent back pain for years since he 
injured his back while falling through a hatch in service.  
He also noted his report that there was a period sometime in 
the 1970's where his back was not bothering him.  The 
examiner also noted that the veteran was morbidly obese.  
After his examination, the examiner diagnosed the veteran 
with lumbar spondylosis and herniated discs.  He also noted 
that current MRI of the lumbar spine showed degenerative 
changes.  The examiner opined that based on his examination, 
a review of the C-file and the history reported by the 
veteran, the current findings were less likely than not 
caused or a result of the veteran's in-service injury.  The 
examiner explained that he believed the fact that the veteran 
was 57 years old and morbidly obese, which hindered his 
ability to ambulate, was the main contributing factor for his 
chronic back pain, not his service injury.  He also noted 
again that there was a period of time after the service 
injury, in the 1970's that the veteran was pain-free.

The Board has found the March 2007 VA medical opinion to be 
persuasive because the opinion was rendered following a 
review of the veteran's complete medical history and the 
physician properly supported the opinion by noting that the 
veteran was only diagnosed with a rib contusion in service, 
that he had a period without any back or side pain in the 
1970's, following his discharge, and that the veteran's 
obesity, not his in-service injury appeared to be the major 
contributing factor for his chronic back pain.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim






ORDER

Service connection for a back and side disability is denied.



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)




 Department of Veterans Affairs


